Title: From John Adams to James Warren, 17 December 1773
From: Adams, John
To: Warren, James


     
      Dr Sir
      Boston Decr 17 1773
     
     The Dye is cast: The People have passed the River and cutt away the Bridge: last Night Three Cargoes of Tea, were emptied into the Harbour. This is the grandest, Event, which has ever yet happened Since, the Controversy, with Britain, opened!
     The Sublimity of it, charms me!
     For my own Part, I cannot express my own Sentiments of it, better than in the Words of Coll Doane to me, last Evening—Balch Should repeat them—The worst that can happen, I think, Says he in Consequence of it, will be that the Province must pay for it. Now, I think the Province, may pay for it, if it is burn’d as easily as if it is drank—and I think it is a matter of indifference whether it is drank or drowned. The Province must pay for it, in Either Case. But there is this Difference. I believe, it will take them 10 Years to get the Province to pay for it. If so, we shall Save 10 Years Interest of the Money. Whereas if it is drank it must be paid for immediately. Thus He—However, He agreed with me that the Province, would never pay for it. And also in this that the final Ruin, of our Constitution of Government, and of all American Liberties, would be the certain Consequence of Suffering it to be landed.
     Governor Hutchinson and his Family and Friends will never have done, with their good services to Great Britain and the Colonies! But for him, this Tea might have been Saved to the East India Company. Whereas this Loss if the rest of the Colonies Should follow our Example, will in the opinion of many Persons bankrupt the Company. However, I dare Say, that the Governors, and Consignees, and Custom House Officers, in the other Colonies will have more Wisdom than ours have had, and take effectual Care that thier Tea shall be sent back to England untouched. If not it will as surely be destroyed there as it has been here.
     
     Threats, Phantoms, Bugbears, by the million, will be invented and propagated among the People upon this occasion. Individuals will be threatened with Suits and Prosecutions. Armies and Navies will be talked of—military Execution—Charters annull’d—Treason—Tryals in England and all that—But—these Terrors, are all but Imaginations. Yet if they should become Realities they had better be Suffered, than the great Principle, of Parliamentary Taxation given up.
     The Town of Boston, was never more Still and calm of a Saturday night than it was last Night. All Things were conducted with great order, Decency and perfect Submission to Government. No Doubt, we all thought the Administration in better Hands, than it had been.
     Please to make Mrs Adams’s most respectfull Compliments to Mrs Warren and mine.
     
      I am your Friend,
      John Adams
     
    